



Exhibit 10.1

 

NORTH PENN BANK AND NORTH PENN BANCORP, INC.

FORM OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AGREEMENT (“Agreement”), originally effective as of June 1, 2005, is
amended and restated in its entirety as of June 6, 2008 (the “Effective Date”),
by and among North Penn Bank (the “Bank”), a Pennsylvania state-chartered
savings bank, with its principal administrative office at 216 Adams Avenue,
Scranton, Pennsylvania 18503; North Penn Bancorp, Inc., a corporation organized
under the laws of the Commonwealth of Pennsylvania, the holding company for the
Bank (the “Company”); and Frederick L. Hickman (“Executive”).

 

WHEREAS, the Bank and the Company wish to ensure the continued services of
Executive for the period provided in this Agreement; and

 

WHEREAS, Executive is willing to continue to serve in the employ of the Bank and
the Company on a full-time basis for said period; and

 

WHEREAS, Executive and the Boards of Directors of the Company and the Bank
desire to enter into an amended and restated employment agreement setting forth
the terms and conditions of the continuing employment of Executive and the
related rights and obligations of each of the parties and to incorporate
provisions regarding tax indemnification in connection with a change in control.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.

POSITION AND RESPONSIBILITIES.

 

a.         During the period of Executive’s employment hereunder, Executive
agrees to serve as President and Chief Executive Officer of the Bank and the
Company. Executive shall render such administrative and management services to
the Bank and the Company as are customarily performed by persons situated in a
similar executive capacity. During said period, Executive also agrees to serve,
if elected, as an officer or a director of any subsidiary or affiliate of the
Bank and the Company.

 

b.         During the period of Executive’s employment hereunder, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive shall devote substantially all his
business time, attention, skill, and efforts to the faithful performance of his
duties hereunder, including activities and services related to the organization,
operation and management of the Bank and the Company and participation in
community, professional and civic organizations; provided, however, that, with
the approval of the Board of Directors of the Bank (the “Board”), as evidenced
by a resolution of the Board, from time to time, Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, companies or organizations, which, in the Board’s judgment, will
not present any conflict of interest with the Bank and the Company, or
materially affect the performance of Executive’s duties pursuant to this
Agreement.

 


--------------------------------------------------------------------------------


2.

TERMS.

 

a.         The period of Executive’s employment under this Agreement shall be
deemed to have commenced as of the Effective Date, and shall continue for a
period of 36 full calendar months thereafter. Prior to each anniversary of the
Effective Date during the term of this Agreement, the disinterested members of
the boards of directors of the Bank and the Company (the “Boards”) may extend
the Agreement an additional year such that the remaining term of the Agreement
shall be 36 months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 8 of this
Agreement. The Boards will review the Agreement and Executive’s performance
annually for purposes of determining whether to extend the Agreement and the
rationale and results thereof shall be included in the minutes of their
meeting(s). The Boards will notify Executive as soon as possible after such
review as to whether the Agreement is to be extended.

 

b.         Notwithstanding anything herein to the contrary, Executive’s
employment may be terminated by the Bank or the Company or by Executive during
the term of this Agreement, subject to the terms and conditions of this
Agreement.

 

3.

COMPENSATION AND EXPENSES.

 

a.         Salary. The Bank and the Company shall pay Executive as compensation
a salary in an amount not less than the base salary in effect on the date of
signing this amended and restated Agreement (“Base Salary”). As of the Effective
Date, Executive’s Base Salary shall equal $175,000. The Base Salary shall be
payable in accordance with customary payroll practices. During the period of
this Agreement, Executive’s Base Salary shall be reviewed at least annually.
Such review shall be conducted by the Board or by a Committee of the Board
delegated such responsibility by the Board. The Committee or the Board may
increase Executive’s Base Salary. Any increase in Base Salary shall become the
“Base Salary” for purposes of this Agreement.

 

b.         Performance Bonus. Executive shall be entitled to receive a bonus
based upon the attainment of certain goals established by the Board. The annual
bonus shall be strictly determined at the discretion of the Board, and if
awarded, shall be established at a minimum of Ten Thousand ($10,000.00) Dollars.
The payment of such bonuses shall not reduce or otherwise affect any other
obligations to Executive as provided for in this amended and restated Agreement.

 

c.         Employee Benefit Plans. Executive shall be entitled to participate in
any employee benefit plans, arrangements and perquisites substantially
equivalent to those in which Executive was participating or otherwise deriving
benefit from immediately prior to the date of this amended and restated
Agreement, and the Bank and the Company will not, without Executive’s prior
written consent, make any changes in such plans, arrangements or perquisites
which would materially adversely affect Executive’s rights or benefits
thereunder, except to the extent such changes are made applicable to all
employees eligible to participate in such plans, arrangements and perquisites on
a non-discriminatory basis. Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive shall be entitled to participate in
or

 

2


--------------------------------------------------------------------------------


receive benefits under any employee benefit plans, including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, medical coverage or any other
employee benefit plan or arrangement made available presently or in the future
to senior executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.

 

d.        Vacations. Executive shall be entitled to five (5) weeks paid annual
vacation. Executive shall not be entitled to receive any additional compensation
for failure to take a vacation, nor shall Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Boards.

 

e.         Automobile. The Bank or the Company shall provide Executive with
exclusive use of a mutually agreed upon automobile. The Bank or the Company
shall be responsible and shall pay for all costs of insurance coverage, repairs,
maintenance and other operating and incidental expenses, including license, fuel
and oil. The Bank or the Company shall provide Executive with a replacement
automobile at approximately the time Executive’s automobile reaches three (3)
years of age or 50,000 miles, whichever is first, and approximately every three
(3) years or 50,000 miles thereafter, upon the same terms and conditions.

 

f.         Country Club Membership. The Bank or the Company shall continue to
provide, or shall reimburse Executive for, the actual cost to maintain a
membership for Executive at Scranton Country Club or at another mutually
acceptable country club. In addition, Executive shall be reimbursed for
entertainment expenses incurred by Executive at such club in connection with the
business of the Bank and the Company upon presentation of reasonably acceptable
documentation for such expense as determined by the Bank and the Company.

 

g.         Life Insurance. Executive shall receive life insurance coverage
providing a death benefit amount equal to three (3) times his base salary. Any
amount of life insurance over the life insurance company’s limit shall be paid
to Executive’s estate upon death.

 

h.         Mortgage Interest Rate Discount. Consistent with the discount
provided to all employees, Executive shall receive an interest rate discount of
2.00% from the Bank on any primary residential mortgage loan held by the Bank
while Executive is employed by the Bank. Upon Executive’s death, the 2.00%
discount shall continue for the life of the mortgage loan. The discount shall
also continue for the life of the mortgage loan in the event Executive’s
employment terminates following a change in control or in the event the Bank
terminates Executive’s employment under circumstances that constitute a
termination other than a Termination for Cause. However, if Executive’s
employment terminates for any other reason, including retirement, Executive
shall no longer be eligible for such discount. Executive will be responsible to
pay the total amount of all future mortgage payments due after Executive’s
termination, except in the event of death, without the benefit of a discounted
interest rate.

 

i.          Expense Payments and Reimbursements. Executive shall be reimbursed
for all reasonable out-of-pocket expenses incurred in connection with his
service under this Agreement upon substantiation of such expenses in accordance
with applicable policies of the Bank or the Company.

 

3


--------------------------------------------------------------------------------


4.

PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 

a.         Upon the occurrence of an Event of Termination (as defined below)
during the term of this amended and restated Agreement, the provisions of this
Section 4 shall apply. As used in this Agreement, an “Event of Termination”
shall mean and include any one or more of the following. (i) the termination by
the Bank of Executive’s full-time employment for any reason other than a
termination governed by Section 5(a) hereof, or Termination for Cause, as
defined in Section 7 hereof; (ii) Executive’s resignation from the Bank’s employ
upon (A) any failure to elect or reelect or to appoint or reappoint Executive as
President and Chief Executive Officer, unless consented to by Executive: (B) a
material change in Executive’s function, duties, or responsibilities that would
cause Executive’s position to become one of lesser responsibility, importance,
or scope from the position and attributes described in Section 1, above, unless
consented to by Executive; (C) a relocation of Executive’s principal place of
employment by more than twenty-five (25) miles from its location at the
effective date of this Agreement, unless consented to by Executive; (D) a
material reduction in the benefits and perquisites provided to Executive from
those provided as of the effective date of this amended and restated Agreement,
unless consented to by Executive; (E) a liquidation or dissolution of the Bank
or the Company; or (F) breach of this Agreement by the Bank or the Company.

 

b.         Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 8, Executive, or, in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, shall be entitled to receive a lump sum payment equal to the sum of: (i)
the amount of the remaining payments of Base Salary and bonus that Executive
would have earned if he had continued his employment during the remaining term
of this Agreement at his Base Salary on the Date of Termination, plus an amount
equal to the average amount of Executive’s bonus over the last three completed
taxable years; and (ii) the amount equal to the annual contributions that would
have been made on Executive’s behalf to any employee benefit plans during the
remaining term of this Agreement, based on contributions made (on an annualized
basis) on the Date of Termination. Such payment shall not be reduced in the
event Executive obtains other employment following termination of employment.

 

c.         Upon the occurrence of an Event of Termination, the Bank or the
Company will cause to be continued for the remaining term of this Agreement
life, medical and dental coverage substantially equivalent to the coverage
maintained for Executive prior to his termination at no additional premium cost
to Executive; provided, however, that to the extent required under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations issued thereunder, the aggregate payments received for such
insurance continuation coverage shall not exceed the applicable dollar
limitation under Section 402(g)(1)(B) of the Code for the year in which
Executive terminates employment.

 

d.        Upon the occurrence of any event described in clauses a(ii)(A) through
(F), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon sixty (60) days prior written notice
given within a reasonable period of time not to exceed ninety (90) days after
the initial event giving rise to said right to elect; provided, however that the
Company shall have at least thirty (30) days to cure such condition and provided
that Executive actually terminates employment within two years after the initial

 

4


--------------------------------------------------------------------------------


occurrence of such event. Notwithstanding the preceding sentence, in the event
of a continuing breach of this Agreement by the Company, Executive, after giving
due notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights solely under this Agreement and this Section 4
by virtue of the fact that Executive has submitted his resignation but has
remained in the employment of the Company and is engaged in good faith
discussions to resolve any occurrence of an event described in clauses (A)
through (F) above.

 

e.         The parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code or, in the case of
health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive). However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under sub-sections 4(b) or 4(e) prior to the first day of the seventh month
following the Event of Termination in excess of the “permitted amount” under
Section 409A of the Code. For these purposes the “permitted amount” shall be an
amount that does not exceed two times the lesser of: (A) the sum of Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the calendar year preceding the year in which Executive has
an Event of Termination, or (B) the maximum amount that may be taken into
account under a tax-qualified plan pursuant to Section 401(a)(17) of the Code
for the calendar year in which occurs the Event of Termination. The payment of
the “permitted amount” shall be made within sixty (60) days of the occurrence of
the Event of Termination. Any payment in excess of the permitted amount shall be
made to Executive on the first day of the seventh month following the Event of
Termination. “Specified Employee” shall be interpreted to comply with Section
409A of the Code and shall mean a key employee within the meaning of Section
416(i) of the Code (without regard to paragraph 5 thereof), but an individual
shall be a “Specified Employee” only if the Company is a publicly-traded
institution or the subsidiary of a publicly-traded holding company.

 

f.         Death. Executive’s employment under this Agreement shall terminate
upon his death during the term of this Agreement, in which event Executive’s
estate shall be entitled to receive the compensation due to Executive through
the last day of the calendar month in which his death occurred. Executive’s
spouse and dependents shall also be entitled to continued health and dental
coverage substantially equivalent to the coverage maintained on their behalf
prior to Executive’s death at no additional premium cost for the remaining term
of the Agreement.

 

g.         Retirement. This Agreement shall terminate upon Executive’s
retirement under the retirement benefit plan or plans in which he participates.

 

h.         Disability. The boards of directors of the Company and the Bank, or
Executive, may terminate Executive’s employment after having determined
Executive has a Disability. For purposes of this Agreement, “Disability” means
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. The boards of directors shall determine whether or not
Executive is and continues to be permanently disabled for purposes of this
Agreement in good faith, based upon

 

5


--------------------------------------------------------------------------------


competent medical advice and other factors that they reasonably believe to be
relevant. As a condition to any benefits, Executive may be required to submit to
such physical or mental evaluations and tests as are deemed reasonably to
establish his Disability.

 

In the event of Disability, Executive’s obligation to perform services under
this Agreement will terminate. The Bank or the Company will pay Executive, as
Disability pay, an amount equal to one hundred percent (100%) of Executive’s
bi-weekly rate of base salary in effect as of the date of his termination of
employment due to Disability. Disability payments will be made on a monthly
basis and will commence on the first day of the month following the effective
date of Executive’s termination of employment for Disability and end on the
earlier of: (A) the date he returns to full-time employment at the Bank in the
same capacity as he was employed prior to his termination for Disability; (B)
his death; or (C) upon his attainment of age 65. Such payments shall be reduced
by the amount of any short- or long-term disability benefits payable to
Executive under any other disability programs sponsored by the Company and the
Bank. In addition, during any period of Executive’s Disability, Executive and
his dependents shall, to the greatest extent possible, continue to be covered
under all benefit plans (including, without limitation, retirement plans and
medical, dental and life insurance plans) of the Company and the Bank in which
Executive participated prior to his Disability, on the same terms as if
Executive were actively employed by the Company and the Bank.

 

5.

CHANGE IN CONTROL.

 

a.         For purposes of this Agreement, a “Change in Control” means any of
the following events:

 

i.          Merger: The Company merges into or consolidates with another entity,
or merges another corporation into the Company, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;

 

ii.         Acquisition of Significant Share Ownership: There is filed, or is
required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s voting securities, but this
clause (ii) shall not apply to beneficial ownership of Company voting shares
held in a fiduciary capacity by an entity of which the Company directly or
indirectly beneficially owns 50% or more of its outstanding voting securities;

 

iii.        Change in Board Composition: During any period of two consecutive
years, individuals who constitute the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s Board of Directors; provided, however, that for
purposes of this clause (iii), each director who is first elected by the board
(or first nominated by the board for election by the members) by a vote of at
least two-

 

6


--------------------------------------------------------------------------------


thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

iv.        Sale of Assets: The Company sells to a third party all or
substantially all of its assets.

 

          Notwithstanding anything in this Agreement to the contrary, in no
event shall the conversion of the Bank’s mutual holding company parent from
mutual to stock form, i.e., a “second step conversion,” constitute a “Change in
Control” for purposes of this Agreement.

 

b.         Subject to Section 25 of this Agreement, if, a Change in Control has
occurred pursuant to Section 5(a) or the Board has determined that a Change in
Control has occurred, Executive shall be entitled to the benefits provided in
paragraphs (c) and (d) of this Section 5 upon his subsequent termination of
employment within two years following the Change in Control due to: (1)
Executive’s dismissal or (2) Executive’s voluntary resignation following any
material demotion, loss of title, office or significant authority or
responsibility, material reduction in annual compensation or benefits or
relocation of his principal place of employment by more than twenty-five (25)
miles from its location immediately prior to the Change in Control, unless such
termination is because of his death, disability, retirement or Termination for
Cause.

 

c.         Upon Executive’s entitlement to benefits pursuant to Subsection 5(b),
the Bank shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, a sum of 2.99 times Executive’s average
annual taxable compensation for the five (5) most recent taxable years that
Executive has been employed by the Bank and the Company. Payment shall be made
in a lump sum as of Executive’s Date of Termination, and such payments shall not
be reduced in the event Executive obtains other employment following termination
of employment.

 

d.        Upon Executive’s entitlement to benefits pursuant to Section 5(b), the
Bank or the Company will cause to be continued life, medical and dental coverage
substantially equivalent to the coverage maintained on behalf of Executive prior
to his severance at no premium cost to Executive. Such coverage and payments
shall cease upon the expiration of thirty-six (36) months following the Date of
Termination; provided, however, that to the extent required under Section 409A
of the Code and the regulations issued thereunder, the aggregate payments
received for such insurance continuation coverage shall not exceed the
applicable dollar limitation under Section 402(g)(1)(B) of the Code for the year
in which Executive terminates employment.

 

e.         The parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code or, in the case of
health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive). However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under sub-sections 4(b) or 4(e) prior to the first day of the seventh month
following the Event of

 

7


--------------------------------------------------------------------------------


Termination in excess of the “permitted amount” under Section 409A of the Code.
For these purposes the “permitted amount” shall be an amount that does not
exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination. The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination. Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination. “Specified Employee” shall be interpreted to comply with Section
409A of the Code and shall mean a key employee within the meaning of Section
416(i) of the Code (without regard to paragraph 5 thereof), but an individual
shall be a “Specified Employee” only if the Company is a publicly-traded
institution or the subsidiary of a publicly-traded holding company.

 

6.

CHANGE OF CONTROL RELATED PROVISIONS.

 

a.         Additional payment to account for Excise Taxes. If, in connection
with a Change Control, Executive receives payments or benefits under this
Agreement, or there occurs a payment(s) to Executive or an acceleration of the
vesting of benefits under any other benefit, compensation, or incentive plan or
arrangement with the Bank or the Company (collectively, the “Total Benefits”),
and if any part of the Total Benefits is subject to the Excise Tax under
Sections 280G and 4999 of the Code (the “Excise Tax”), the Company shall pay or
cause to be paid to Executive the following additional amounts, consisting of
(x) a payment equal to the Excise Tax payable by Executive under Section 4999 of
the Code on the Total Benefits (the “Excise Tax Payment”) and (y) a payment
equal to the amount necessary to provide the Excise Tax Payment net of all
income, payroll, and excise taxes. Together, the additional amounts described in
clauses (x) and (y) are referred to in this Agreement as the “Gross-Up Payment
Amount.” Payment of the Gross-Up Payment Amount shall be made in addition to the
amount set forth in Section 5 of this Agreement.

 

i.          Calculating the Excise Tax. For purposes of determining whether any
of the Total Benefits will be subject to the Excise Tax and for purposes of
determining the amount of the Excise Tax,

 

 

(1)

Determination of “parachute payments” subject to the Excise Tax: any other
payments or benefits received or to be received by Executive as a result of the
Change in Control or Executive’s employment termination (whether under the terms
of this Agreement or any other agreement or any other benefit plan or
arrangement with the Bank or the Company, any person whose actions result in a
Change in Control, or any person affiliated with the Bank or the Company or such
person) shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion, of the certified public accounting firm that is retained
by the Bank or the Company as of the date immediately before the Change in
Control

 

8


--------------------------------------------------------------------------------


(the “Accounting Firm”) such other payments or benefits do not constitute (in
whole or in part) parachute payments, or such excess parachute payments
represent (in whole or in part) reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
“base amount” (as defined in Section 280G(b)(3) of the Code), or are otherwise
not subject to the Excise Tax,

 

 

(2)

Calculation of benefits subject to the Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) (after applying clause (1), above), and

 

 

(3)

Value of non-cash benefits and deferred payments: the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.

 

ii.         Assumed Marginal Tax Rate. For purposes of determining the Gross-Up
Payment Amount, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of Executive’s
residence on the date of the Change in Control or termination of employment, net
of the reduction in federal income taxes that can be obtained from deduction of
state and local taxes (calculated by assuming that any reduction under Section
68 of the Internal Revenue Code in the amount of itemized deductions allowable
to Executive applies first to reduce the amount of such state and local income
taxes that would otherwise be deductible by Executive, and applicable federal
FICA and Medicare withholding taxes).

 

iii.        Return of Reduced Excise Tax Payment or Payment of Additional Excise
Tax. If the Excise Tax is later determined to be less than the amount taken into
account hereunder when the Change in Control occurred or when Executive’s
employment terminated, Executive shall repay to the Company - when the amount of
the reduction in Excise Tax is finally determined - the portion of the Gross-Up
Payment Amount attributable to the reduction (plus that portion of the Gross-Up
Payment Amount attributable to the Excise Tax, federal, state and local income
taxes and FICA and Medicare withholding taxes imposed on the Gross-Up Payment
Amount being repaid by Executive to the extent that the repayment results in a
reduction in Excise Tax, FICA and Medicare withholding taxes and/or a federal,
state or local income tax deduction).

 

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Change in Control occurred or when Executive’s
employment terminated (due, for example, to a payment whose existence or amount
cannot be determined at the time of the Gross-Up Payment Amount), the Company
shall make an additional payment to Executive for that excess (plus any
interest, penalties or additions payable by Executive for the excess) when the
amount of the excess is finally determined.

 

9


--------------------------------------------------------------------------------


b.         Responsibilities of the Accounting Firm and the Company
Determinations Shall Be Made by the Accounting Firm. Subject to the provisions
of Section 6.a., all determinations required to be made under this Section 6.b.
- including whether and when a Gross-Up Payment Amount is required, the amount
of the Gross-Up Payment Amount and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) - shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days after receipt of notice from
the Company or Executive that there has been a Gross-Up Payment Amount, or such
earlier time as is requested by the Company.

 

i.          Fees and Expense of the Accounting Firm and Agreement with the
Accounting Firm. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. The Company shall enter into any agreement requested by
the Accounting Firm in connection with the performance of its services
hereunder.

 

ii.         Accounting Firm’s Opinion. If the Accounting Firm determines that no
Excise Tax is payable by Executive, the Accounting Firm shall furnish Executive
with a written opinion to that effect, and to the effect that failure to report
Excise Tax, if any, on Executive’s applicable federal income tax return will not
result in the imposition of a negligence or similar penalty.

 

iii.        Accounting Firm’s Determination Is Binding; Underpayment and
Overpayment. The Determination by the Accounting Firm shall be binding on the
Company and Executive. Because of the uncertainty in determining whether any of
the Total Benefits will be subject to the Excise Tax at the time of the
Determination, it is possible that a Gross-Up Payment Amount that should have
been made will not have been made by the Company (“Underpayment”), or that a
Gross-Up Payment Amount will be made that should not have been made by the
Company (“Overpayment”). If after a Determination by the Accounting Firm
Executive is required to make a payment of additional Excise Tax, the Accounting
Firm shall determine the amount of the Underpayment. The Underpayment (together
with interest at the rate provided in Section 1274(d)(2)(B) of the Internal
Revenue Code) shall be paid promptly by the Company to or for the benefit of
Executive. If the Gross-Up Payment Amount exceeds the amount necessary to
reimburse Executive for the Excise Tax according to Section 6.a., the Accounting
Firm shall determine the amount of the Overpayment. The Overpayment (together
with interest at the rate provided in Section 1274(d)(2)(B) of the Internal
Revenue Code) shall be paid promptly by the Executive to or for the benefit of
the Company. Provided that Executive’s expenses are reimbursed by the Company,
Executive shall cooperate with any reasonable requests by the Company in any
contests or disputes with the Internal Revenue Service relating to the Excise
Tax.

 

iv.        Accounting Firm Conflict of Interest. If the Accounting Firm is
serving as accountant or auditor for the individual, entity, or group effecting
the Change in Control, Executive may appoint another nationally recognized
public accounting firm to make the Determinations required hereunder (in which
case the term “Accounting Firm” as used in this Agreement shall be deemed to
refer to the accounting firm appointed by Executive).

 

10


--------------------------------------------------------------------------------


7.

TERMINATION FOR CAUSE.

 

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, willful misconduct, conduct damaging the reputation of the
Bank or the Company, any breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to him a
Notice of Termination which shall include a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the boards of directors of
the Bank and the Company at a meeting called and held for that purpose (after
reasonable notice to Executive and an opportunity for him, together with
counsel, to be heard), finding that in the good faith opinion of the boards of
directors, Executive was guilty of conduct justifying Termination for Cause and
specifying the particulars thereof in detail. Executive shall not have the right
to receive compensation or other benefits for any period after the Date of
Termination for Cause. During the period beginning on the date of the Notice of
Termination for Cause pursuant to Section 8 hereof through the Date of
Termination for Cause, stock options and related limited rights granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested awards granted to Executive under any stock benefit plan of the Bank,
the Company or any subsidiary or affiliate thereof, vest. At the Date of
Termination for Cause, such stock options and related limited rights and any
unvested awards shall become null and void and shall not be exercisable by or
delivered to Executive at any time subsequent to his Termination for Cause.

 

8.

NOTICE.

 

a.         Any purported termination under this Agreement shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

b.         “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given);
provided, however, that if a dispute regarding Executive’s termination exists,
the “Date of Termination” shall be determined in accordance with Section 8(c) of
this Agreement.

 

c.         If, within thirty (30) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by Executive, in which case the Date
of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired

 

11


--------------------------------------------------------------------------------


and no appeal having been perfected) and, provided further, that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. Notwithstanding the pendency of any such
dispute, in the event Executive is terminated for reasons other than Termination
for Cause, the Bank or the Company will continue to pay Executive his full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue his participation in
all compensation, benefit and insurance plans in which he was participating when
the notice of dispute was given until the earlier of: (1) the resolution of the
dispute in accordance with this Agreement or (2) the expiration of the remaining
term of this Agreement; provided, however, that to the extent required under
Section 409A of the Code and the regulations issued thereunder, the aggregate
payment received by Executive for such insurance continuation coverage shall not
exceed the applicable dollar limitation under Section 402(g)(1)(B) of the Code
for the year in which Executive terminated employment. Amounts paid under this
Section are in addition to all other amounts due under this Agreement and shall
not be offset against or reduce any other amounts due under this Agreement.

 

9.

POST-TERMINATION OBLIGATIONS.

 

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with Section 10(a) for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment. Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank as may reasonably be required by the Bank in
connection with any litigation to which it or any of its subsidiaries or
affiliates is, or may become, a party.

 

10.

NON-COMPETITION AND NON-DISCLOSURE OF BANK BUSINESS.

 

a.         Upon any termination of Executive’s employment hereunder pursuant to
Section 4 hereof, Executive agrees not to compete with the Bank or the Company
for a period of one (1) year following such termination in any city, town or
county in which the Bank’s principal business office is located or the Bank has
an office or has filed an application for regulatory approval to establish an
office, determined as of the effective date of such termination, except as
consented to by the Bank and the Company pursuant to a resolution duly adopted
by their boards of directors. Executive agrees that during such period and
within said cities, towns and counties, Executive shall not work for or advise,
consult or otherwise serve with, directly or indirectly, any entity whose
business materially competes with the depository, lending or other business
activities of the Bank and the Company. The parties hereto, recognizing that
irreparable injury will result to the Bank and the Company, and their business
and property, in the event of Executive’s breach of this Section 10(a) agree
that in the event of any such breach by Executive, the Bank will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive, Executive’s partners, agents,
servants, employees and all persons acting for or under the direction of
Executive. Executive represents and admits that in the event of the termination
of his employment pursuant to Section 7 hereof, Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank and the Company, and

 

12


--------------------------------------------------------------------------------


that the enforcement of a remedy by way of injunction will not prevent Executive
from earning a livelihood. Nothing herein will be construed as prohibiting the
Bank and the Company from pursuing any other remedies available to them for such
breach or threatened breach, including the recovery of damages from Executive.

 

b.         Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Bank, the Company
and their affiliates, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Bank and the Company. Executive will
not, during or after the term of his employment, disclose any knowledge of past,
present, planned or considered business activities to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the boards of directors of the Bank and the Company as
required by law. Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from such business plans and
activities. Further, Executive may disclose information regarding such business
activities to the Pennsylvania Department of Banking and the Federal Deposit
Insurance Corporation (pursuant to a formal regulatory request. In the event of
a breach or threatened breach by Executive of the provisions of this Section
10(b), the Bank will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of past, present, planned or
considered business activities or from rendering any services to any person,
firm, corporation, or other entity to whom such knowledge, in whole or in part,
has been disclosed or is threatened to be disclosed. Nothing herein will be
construed as prohibiting the Bank or the Company from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from Executive.

 

11.

SOURCE OF PAYMENTS.

 

Executive shall not receive any separate payments or benefits from the Company
pursuant to this Agreement; provided, however, that the Company agrees that it
shall be jointly and severally liable with the Bank for the payment of all
amounts and the provision of all benefits due to Executive under any provision
of this Agreement.

 

12.

EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the parties, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

 

13.

NO ATTACHMENT.

 

a.         Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by

 

13


--------------------------------------------------------------------------------


operation of law, and any attempt, voluntary or involuntary, to affect any such
action shall be null, void, and of no effect.

 

b.         This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.

 

14.

MODIFICATION AND WAIVER.

 

a.         This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.

 

b.         No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

15.

REQUIRED PROVISIONS.

 

a.         The Bank or the Company may terminate Executive’s employment at any
time, but any termination by the Bank or the Company, other than Termination for
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement. Executive shall not have the right to receive compensation
or other benefits for any period after Termination for Cause as defined in
Section 7.

 

b.         If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion: (i)
pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

 

c.         If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(4) or (g)(1), all obligations of the Bank under this contract shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

d.        If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1), all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

 

14


--------------------------------------------------------------------------------


e.         All obligations of the Bank under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution: (i) by the Secretary of Banking
(or his designee), or the FDIC, at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii)
by the Secretary of Banking (or his designee) at the time the Secretary of
Banking (or his designee) approves a supervisory merger to resolve problems
related to the operations of the Bank or when the Bank is determined by the
Secretary of Banking to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

 

f.         Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k), 12 C.F.R. Part 359 and any rules and regulations promulgated
thereunder.

 

16.

REINSTATEMENT OF BENEFITS UNDER SECTION 15(b).

 

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 15(b) hereof (the “Notice”) during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 5 of this Agreement upon the
Bank’s receipt of a dismissal of the charges set forth in the Notice.

 

17.

SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall, to the full extent consistent with
law, continue in full force and effect.

 

18.

HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19.

GOVERNING LAW.

 

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the Commonwealth of Pennsylvania, to the extent
not superseded by federal law.

 

20.

ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a

 

15


--------------------------------------------------------------------------------


location selected by Executive within fifty (50) miles from the location of the
Bank’s main office, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.

 

21.

NO MITIGATION.

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise and no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

 

22.

PAYMENT OF COSTS AND LEGAL FEES.

 

All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank or the Company, provided Executive is successful
on the merits pursuant to a legal judgment, arbitration or settlement.

 

23.

INDEMNIFICATION AND INSURANCE.

 

a.         Indemnification. The Bank and the Company agree to indemnify
Executive (and his heirs, executors, and administrators), and to advance
expenses related thereto, to the fullest extent permitted under applicable law
and regulation against any and all expenses and liabilities reasonably incurred
by Executive in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his having been a director
or officer of the Bank, the Company or any of their affiliates (whether or not
he continues to be a director or officer at the time of incurring any such
expenses or liabilities) such expenses and liabilities to include, but not be
limited to, judgments, court cost, and attorney’s fees and the costs of
reasonable settlements, such settlements to be approved by the boards of
directors, if such action is brought against Executive in his capacity as an
officer or director of the Bank, the Company or any of their affiliates.
Indemnification for expenses shall not extend to matters for which Executive has
been terminated for Cause. Nothing contained herein shall be deemed to provide
indemnification prohibited by applicable law or regulation. Notwithstanding
anything herein to the contrary, the obligations of this Section 23(a) shall
survive the term of this Agreement by a period of six (6) years.

 

16


--------------------------------------------------------------------------------


b.         Insurance. During the period in which indemnification of Executive is
required under this Section 23(b), the Bank and/or the Company shall provide
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and officers’ liability policy, at their expense, that is at least
equivalent to the coverage provided to other directors and senior executives of
the Bank and/or the Company.

 

24.

SUCCESSORS.

 

The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, to
expressly and unconditionally to assume and agree to perform their obligations
under this Agreement, in the same manner and to the same extent that they would
be required to perform if no such succession or assignment had taken place.

 

25.

EFFECT OF CODE SECTION 409A.

 

Notwithstanding anything in this Agreement to the contrary, if the Bank or the
Company in good faith determine, as of the effective date of Executive’s
termination of employment, that an amount (or portion of an amount) payable to
Executive hereunder is required to be suspended or delayed for six months in
order to satisfy the requirements of Section 409A of the Code, then the Bank and
the Company will so advise Executive, and any such payment (or the minimum
amount thereof) shall be suspended and accrued for six months, whereupon such
amount (or portion thereof) shall be paid to Executive in a lump sum (together
with interest thereon at the then-prevailing prime rate) on the first day of the
seventh month following the effective date of Executive’s termination of
employment. Executive agrees that the Bank shall not be in breach of this
Agreement if it delays making a payment otherwise payable hereunder by reason of
Section 409A.

 

 










17


--------------------------------------------------------------------------------


SIGNATURES

 

IN WITNESS WHEREOF, North Penn Bank and North Penn Bancorp, Inc. have caused
this Agreement to be executed and their seals to be affixed hereunto by their
duly authorized officers and directors, and Executive has signed this Agreement,
on the 6th day of June, 2008.

 

 

ATTEST:

 

NORTH PENN BANK

 

 

 

 

 

 

 

 

/s/ Frank H. Mechler

 

By:  

/s/ Kevin M. Lamont

Frank H. Mechler

 

 

Kevin M. Lamont

Secretary

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

ATTEST:

 

NORTH PENN BANCORP, INC.

 

 

(Guarantor)

 

 

 

 

 

 

 

 

/s/ Frank H. Mechler

 

By:  

/s/ Kevin M. Lamont

Frank H. Mechler

 

 

Kevin M. Lamont

Secretary

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

/s/Frank H. Mechler

 

By:  

/s/ Frederick L. Hickman

Frank H. Mechler

 

 

Frederick L. Hickman

Secretary

 

 

Executive

 

 

 










18


--------------------------------------------------------------------------------